Case 1:18-cv-00062-JB-C Document 50 Filed 02/12/19 Page 1 of 1                PageID #: 521



                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ALABAMA
                                     SOUTHERN DIVISION

MARCUS MCCANTS, et al.,                       )
                                              )
     Plaintiffs,                              )
                                              )
v.                                            )   CIVIL ACTION NO. 18-0062-JB-C
                                              )
BASF CORPORATION; JASON                       )
SLINKARD; REMEDIAL                            )
SERVICES, INC., et al,                        )
                                              )
     Defendants.                              )

                                            ORDER

          This matter is before the Court on Plaintiffs’ Motion for a Status Conference (Doc.

49). The Court sets Plaintiffs’ Motion for hearing on March 15, 2019 at 9:00 a.m. in Courtroom

4A of the Courthouse in Mobile, Alabama.

          DONE and ORDERED this 12th day of February, 2019.


                                            s/JEFFREY U. BEAVERSTOCK
                                            UNITED STATES DISTRICT JUDGE
